 


 HR 6323 ENR: To name the Department of Veterans Affairs health care system in Long Beach, California, the “Tibor Rubin VA Medical Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6323 
 
AN ACT 
To name the Department of Veterans Affairs health care system in Long Beach, California, the Tibor Rubin VA Medical Center. 
 
 
1.NAME OF THE DEPARTMENT OF VETERANS AFFAIRS HEALTH CARE SYSTEM, LONG BEACH, CALIFORNIAThe Department of Veterans Affairs health care system located at 5901 East 7th Street, Long Beach, California, shall after the date of the enactment of this Act be known and designated as the Tibor Rubin VA Medical Center. Any reference to such health care system in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Tibor Rubin VA Medical Center.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 